Citation Nr: 0010272	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-05 278 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of educational assistance benefits.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
September 1992.

This claim arises before the Board of Veterans' Appeals 
(Board) from a December 1996 decision of the Committee on 
Waivers and Compromises (Committee) of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issue on appeal.


REMAND

The Board has examined the veteran's educational claims 
folder and finds that the evidence contained therein does not 
include a timely substantive appeal.  The jurisdiction of the 
Board includes issuing decisions where an appeal has been 
perfected.  38 C.F.R. § 20.101 (1999).  An appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been issued, a timely filed 
substantive appeal.  38 C.F.R. § 20.201 (1999).

In this case there is no substantive appeal in the record 
before the Board.  However, it appears that there are 
additional volumes of records which have not been forwarded 
to the Board, consisting of the veterans compensation claims 
folder and vocational rehabilitation file which may include 
the absent jurisdiction conferring substantive appeal.  
Without these records, the Board is unable to make the 
preliminary determination regarding our jurisdiction in this 
case.  In view of these circumstances, the Board will assume 
limited jurisdiction of this case for the purpose of 
determining whether there is a timely substantive appeal, and 
thus a perfected appeal, which would confer general 
jurisdiction upon the Board.  In order to make this 
determination, the Board must have access to the additional 
records.

The Board further notes that the veteran requested a hearing 
before the RO hearing officer.  A hearing was scheduled; 
however, a note on the letter scheduling that hearing 
indicates that the hearing was canceled by the RO in order to 
allow consideration of new evidence.  The evidence of record 
does not indicate that the veteran participated in the 
decision to cancel the hearing nor is there any indication 
that any additional efforts were undertaken to reschedule the 
hearing.  Therefore, it appears to the Board that the veteran 
may still be awaiting his hearing.  Thus, the Board concludes 
that the veteran's desire for a hearing should be clarified.

In addition, the Board finds that the veteran's June 1996 
request for waiver also appears to dispute the creation and 
calculation of his debt.  Therefore, the Board believes that 
issue must be adjudicated prior to any determination as to 
entitlement to waiver of recovery of that debt.  In this 
regard, consideration should be given to the provisions of 
38 C.F.R. § 21.4135(p) concerning the appropriate termination 
date for awards of educational assistance benefits.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should locate and associate 
the veteran's compensation claims folder 
and the veteran's vocational 
rehabilitation file with the educational 
claims folder.  Upon completion of this 
action, the RO should determine whether a 
timely substantive appeal has been filed 
with regard to the issue of entitlement 
to waiver of recovery of the overpayment 
of educational assistance benefits and 
should take appropriate action following 
that determination. 

2.  The RO should determine whether the 
veteran still desires a hearing before 
the RO hearing officer.  If so, he should 
be scheduled for that hearing.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal as well as the issue of whether 
the veteran's debt was appropriately 
created and/or calculated.  The RO should 
specifically consider the provisions of 
38 C.F.R. § 21.4135(p) regarding the 
appropriate termination date for awards 
of educational assistance benefits.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
the VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV,  8.44-8.45, 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


